Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-15 and 18-22 on 9/14/21 have been considered but are moot because the new ground of rejection does not rely on all of the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-5 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over  Cotton 2016/0022452 in view of Seifalian et al. 2020/0123381.   Cotton discloses the invention as claimed comprising: A vascular graft (see [0009; 0098] which states vascular synthetic grafts) comprising (a) a polymeric substrate at least partially .
	However Cotton does not disclose that the polymeric substrate is de-gassed.  Seifalian et al. teaches that polymeric implant scaffold/substrates such as vascular grafts [0011;0025] which have been degassed (see [0087;0089]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Cotton and manufacture the substrate for a degassed polymeric material in order to enhance integration into the surrounding tissue and with endothelial cells will functionalize physiology to simulate the human organs.



Claim 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nugent et al. 2013/0210142 in view of Seifalian et al. 2020/0123381.  
 Nugent et al. discloses a vascular graft made of a polymer material; wherein the graft may be coated with a composition to further promote endothelial cell adhesion (see [0031]). Nugent et al. further discloses that cell cultures may be cryopreserved and using freezing techniques at a temperature of from about 1 degree to about -196 degrees Celsius [0032-0033] and cultured for about 2 to about 20 days (see [0155]).  However Nugent et al. does not disclose that the polymeric substrate is de-gassed. 
Seifalian et al. teaches that polymeric implant scaffold/substrates such as vascular grafts [0011; 0025] which have been degassed (see [0087;0089]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Nugent et al. and manufacture the substrate for a degassed polymeric material in order to enhance integration into the surrounding tissue and with endothelial cells will functionalize physiology to simulate the human organs.

7.	Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cotton in view Seifalian et al. 2020/0123381 and further in view of Crohn 2014/0030308. 
Cotton and Seifalian et al. have been disclosed supra however do not disclose the use of pluripotent stem cells. Crohn teaches polymeric implantable grafts [0065] that utilize endothelial cells [0022] and the use of stem cells such as pluripotent stem cells and including induced pluripotent stem cells [0096-0098]. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the .

8.	Claim 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lipke et al. 2020/0222596 in view of Seifalian et al. 2020/0123381.
 Lipke et al. discloses the invention as clamed comprising: forming a cell-seeded vascular graft ([0041; 0064]), the method comprising (a) coating a polymeric substrate with an endothelial cell attachment agent (see [0065-0066)); seeding human arterial endothelial cells onto the coated polymeric substrate. 
However Lipke et al. does not specifically state “culturing the seeded, coated polymeric substrate for about 2 to about 20 days, whereby a cell-seeded vascular graft is obtained”. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Lipke et al. to culture the seeded, coated polymeric substrate for about 2 to about 20 days, whereby a cell-seeded vascular graft is obtained because Lipke discloses in [0044] that "Maintenance" of a cell or a population of cells refers to "proliferation" of a cell or population of cells, as the term is used herein, refers to the condition in which the number of living cells increases as a function of time with respect to the original number of cells in the culture and thus envisions culturing for a period of time.
Lipke et al. does not disclose the process of degassing the polymer substrate.  Seifalian et al. teaches that polymeric implant scaffold/substrates such as vascular grafts [0011; 0025] which have been degassed (see [0087;0089]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to 
9.	Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over
Bischoff et al. 2004/0044403 in view of Seifalian et al. 2020/0123381.  
Bischoff et al. discloses the methods of isolating endothelial progenitor cells (EPC) for vascular synthetic polymeric grafts ([0012; 0031] ]) wherein the results indicate that EPCs function similarly to arterial endothelial cells ([0009; 0022]). Bischoff et al. further discloses that the cells are obtained non-invasively from the patient’s peripheral blood particularly the leukocyte fraction of the blood. 
However, Bischoff et al. does not use the phrase “...thereby forming an AEC-seeded vascular graft which is substantially non-adhesive to leukocytes or cellular fragments thereof or a de-gassed substrate. 
It would have been obvious to one having ordinary skill in the art to modify the invention of Bischoff et al. and formulate the graft to be an AEC-seeded vascular graft which is substantially non-adhesive to leukocytes or cellular fragments thereof because
Bischoff et al. envisions utilizing leukocyte fraction of peripheral blood. 
  It further would have been obvious to modify the invention of Bischoff et al. and manufacture the substrate for a degassed polymeric material in order to enhance integration into the surrounding tissue and with endothelial cells will functionalize physiology to simulate the human organs.



Allowable Subject Matter

10. 	Claims 16-17, 23-24 are objected to as being dependent upon a rejected base
claim, but would be allowable if rewritten in independent form including all of the
limitations of the base claim and any intervening claims.

Concluson

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        November 16, 2021